Citation Nr: 1527624	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A videoconference hearing before the undersigned Veterans Law Judge was held in March 2015.  A transcript of the hearing has been obtained and associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA and Veterans Benefits Management System files have been reviewed in conjunction with the adjudication of the claim currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A remand is required in this matter.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran contends that he is entitled to TDIU benefits.  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for posttraumatic stress disorder (PTSD) assigned a 50 percent disability rating, effective March 28, 2007; chronic maxillary sinusitis with congestion, assigned a 30 percent disability rating, effective February 4, 2009; gunshot wound of the left calf, assigned a 10 percent disability rating, effective November 2, 1987; headaches secondary to rhinitis, assigned a 30 percent disability rating, effective July 27, 2012; scar, gunshot wound below the right eyelid and right zygomatic area, assigned a 10 percent disability rating, effective November 2, 1987; and minimal impairment to the left mandible without speech or mastication impairment, assigned a 10 percent disability rating, effective March 28, 2007.  The record demonstrates that the Veteran has met the schedular requirements for TDIU since March 28, 2007, where the combined evaluation for compensation was at 70 percent.  His claim for TDIU benefits was filed in February 2010.

However, it is not clear is whether the Veteran is in fact rendered unable to obtain or maintain a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran testified that was last employed at the Post Office where he exhausted his leave due to his service-connected disabilities.  He was placed on limited duty because he was unable to stand for long periods of time and could not communicate with his coworkers.  The Veteran further stated his service-connected sinus condition interferes with his ability to breathe at night which led to fatigue during the day.  He also continued to experience pain and strain, and is unable to bear weight.  He was terminated from his employment in 2004 and he stated he has not worked since.  Based on the Veteran's statements and as he was last employed in 2004, the Veteran should be scheduled for a VA examination to determine functional effects of his service-connected disabilities relative to employability.

Finally, the most recent VA treatment record is dated July 2012.  The Veteran stated he has received treated VA treatment since then.  As such, all outstanding VA treatment records must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA medical facilities and obtain and associate with the claims file all outstanding records of pertinent treatment since July 2012.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The Veteran should be informed that he can also provide alternative forms of evidence.

2. Once all outstanding records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination before an appropriate examiner to determine functional effects of his service-connected disabilities, either individually or taken in their totality, relative to the Veteran's ability to obtain or maintain a substantially gainful occupation that his education and occupational experience would otherwise permit him to undertake.  The examiner should review the claims folders and note such review in the examination report.  The examiner should provide a rationale for the opinion.

The examiner must not consider and must not discuss impairment related to nonservice-connected disability and the Veteran's age.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

